ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.

IDS
The 1/31/2022 IDS was considered, however lined-through NPL documents indicate citations with missing dates, indiscernible document type or commas rendering those citations unclear as to whether data was omitted or unclear as to the intended format of the citation. 
Also, on the previously-considered 8/6/2021 IDS the following entries additionally require correction:
p. 46, European Application No. 014198110 -- this entry was corrected on the 1/31/2022 IDS, however that new entry also contains errors in the placement of the quotations and in the trailing comma
p. 47 -- the entries lined through on this page already have been corrected on the 1/31/2022 IDS 
p. 48, ACADEMIC PRESS -- incomplete citation
p. 99, MERRIAM-WEBSTER entry -- no date
p. 102, two NCBI entries -- incomplete citations
p. 124, SOURCEFORGE.NET -- incomplete citation
p. 135, WIKIPEDIA, , "Stimulant" entry -- the entry contains unnecessary commas and lacks a date 


Examiner's amendment rejoining claims and canceling the restriction requirement
The 10/15/2021 restriction requirement is canceled and claims 19, 26 and 29 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)


Reasons for allowance
1/31/2022 claims 1-30 are allowed for the reasons of record and as summarized here.  (No claims are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art as described in the 11/26/2021 action at p. 3.



Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631